ICJ_099_ViennaConventionConsularRelations_PRY_USA_1998-04-09_ORD_01_NA_01_EN.txt. 259

DECLARATION OF PRESIDENT SCHWEBEL

I have voted for the Order, but with disquiet. The sensitive issues it
poses have been hastily, if ably, argued. The evidence introduced is bare.
The Court’s consideration of the issues of law and fact, in the circum-
stances imposed upon it, has been summary. The United States maintains
that no State has ever before claimed as Paraguay now does that, because
of lack of consular access under the Vienna Convention on Consular
Relations, the results of a trial, conviction, and appeal should be voided.
Not only has the United States apologized to Paraguay for the uninten-
tional failure of notification to Paraguay’s consul of the arrest and trial of
the accused, but it has taken substantial steps to strengthen what appears
to be a practice in the United States of variable compliance with the obli-
gations imposed upon it by the Vienna Convention.

All this said, I have voted for the Order indicating provisional meas-
ures suggested pursuant to Article 41 of the Statute of the Court. Those
measures ought to be taken to preserve the rights of Paraguay in a situa-
tion of incontestable urgency.

I have so voted essentially for these reasons. There is an admitted fail-
ure by the Commonwealth of Virginia to have afforded Paraguay timely
consular access, that is to say, there is an admitted breach of treaty. An
apology and Federal provision for avoidance of future such lapses does
not assist the accused, who Paraguay alleges was or may have been preju-
diced by lack of consular access, a question which is for the merits. It is
of obvious importance to the maintenance and development of a rule of
law among States that the obligations imposed by treaties be complied
with and that, where they are not, reparation be required. The mutuality
of interest of States in the effective observance of the obligations of the
Vienna Convention on Consular Relations is the greater in the inter-
mixed global community of today and tomorrow (and the citizens of no
State have a higher interest in the observance of those obligations than
the peripatetic citizens of the United States). In my view, these consid-
erations outweigh the serious difficulties which this Order imposes on the
authorities of the United States and Virginia.

(Signed) Stephen M. SCHWEBEL.

15
